AGREEMENT FOR ASSIGNMENT OF THE CREDITOR’S RIGHTS




This Agreement for Assignment of the Creditor’s Rights (“Agreement”) is agreed
and signed on April 10, 2004, in Almaty, the Republic of Kazakhstan
(“Kazakhstan”)




AMONG




Vector Energy West LLP, established and existing under the laws of Kazakhstan,
located at the following address: Suite 1, 11/13 Baiseitova Str., Almaty,
Kazakhstan (“Debtor”), represented by Mr. Nikolay Ivanovich Kryuchkov, General
Director, from one side,




Lorgate Management Inc., established and existing under the laws of the British
Virgin Islands, located at the following address: P.O. Box 3149, Pasea Estate,
Road Town, Torolla, British Virgin Islands (“Assignor”), represented by Mr. L.
Davis, Director, acting in accordance with the Charter, from the second side,




AND




Big Sky Energy Atyrau Ltd., a company established and existing under the laws of
the Province of Alberta, Canada, having its Head Office located at Suite 1980,
440 – 2 Avenue SW, Calgary, Alberta, Canada T2P 5E9 (“Assignee”), represented by
Mr. Maxim Bulatovich Telemtayev, Authorized Representative, acting in accordance
with the Power of Attorney dated April 1, 2004, from the third side.




Debtor, Assignor and Assignee may collectively be referred to as “Parties” and
individually as “Party”.




WHEREAS, Debtor and Assignor entered into Agreement for Financing No. LM-61,
dated June 23, 2003, later amended by the Supplementary Agreement No. 1, dated
June 25, 2003 between same parties (“Financing Agreement”), whereupon Debtor
received from Assignor US$505,000.00 (five hundred five thousand US Dollars) as
a loan at the rate of 10% per annum for the period of 12 (twelve) calendar
months for financing payment of subscription bonuses and historical costs with
regard to Atyrau and Liman-2 blocks (“Loan”);




WHEREAS, Assignee is desirous to acquire the rights and obligations of Assignor
under Financing Agreement, Assignor agrees to assign all those rights and
obligations, and Debtor does not object to such assignment; and




THEREFORE, Parties hereby agree and covenant as follows:
















ARTICLE 1

SUBJECT OF AGREEMENT




1.1

Assignor hereby assigns to Assignee for consideration, and Assignee hereby
accepts from Assignor all and any existing and future rights and obligations of
Assignor under Financing Agreement (“Assignment of Rights”) and pays to Assignor
the price for Assignment of Rights fixed in this Agreement.


1.2

The Assignment of Rights shall occur automatically upon receipt by the Assignor
or US$570,000.00 (five hundred seventy thousand US Dollars) in accordance with
Clauses 2.1 and 2.2 hereof.


1.3

Debtor hereby understands, acknowledges and fully agrees with Assignment of
Rights under this Agreement.


1.4

Parties confirm and agree that Assignor will not have any rights and obligations
under Financing Agreement upon receipt by Assignor of US$570,000.00 (five
hundred seventy thousand US Dollars) in accordance with Clauses 2.1 and 2.2 of
this Agreement.




ARTICLE 2

PRICE FOR ASSIGNMENT OF RIGHTS




2.1

For Assignment of Rights specified in Clause 1.1 hereof, Assignee pays to
Assignor US$570,000.00 (five hundred seventy thousand US Dollars) (“Price of
Assignment”). Price of Assignment includes all and any applicable taxes
established and applied by a respective country having jurisdiction with regard
to Parties hereof.


2.2

Price of Assignment is paid by Assignee in lump sum payment until May 10, 2004
to the following bank account of the Assignor:

Credit Lyonnais (Suisse) SA
Rue Du Stand 64, Case Postale
CH – 1211 Geneve 11
SWIFT: CRLY CH GG
Account No. 00-27185.8.002.002

Corresponding bank for USD:
Credit Lyonnais, New York
SWIFT: CRLY US 33





2.3

In case the Assignee does not pay the Price of Assignment under Clause 2.2, this
Agreement shall be deemed to be automatically terminated.







ARTICLE 3

TRANSFER OF DOCUMENTS




3.1

In order Assignee can exercise the acquired rights, within 2 (two) calendar days
after receipt by Assignor of US$570,000.00 (five hundred seventy thousand US
Dollars) in accordance with Clauses 2.1 and 2.2 of this Agreement, Assignor
transfers to Assignee under a transfer acceptance act the following documents:

(a)    Original Financing Agreement; and




(b)    Copies of the payment documents evidencing transfer of Loan to Debtor.







ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PARTIES




4.1

Representations and warranties of Assignor: Assignor represents and warrants to
Assignee that:

(a)    it has all necessary right and powers to execute this Agreement;




(b)    execution of this Agreement does not violate and agreements, laws, court
rulings and orders affecting or binding upon it, and does not require permit
from third parties;




(c)    Financing Agreement is in full force and effect as of the execution date
of this Agreement and creates lawful and valid rights of Assignor, enforceable
with regard to Debtor under its provisions; and

(d)    to the best of Assignor’s knowledge, Debtor did not breach Financing
Agreement and no default occurred and occurs under Financing Agreement, and
Assignor is not aware of any circumstances which might expect a potential
default under Financing Agreement.





4.2

Representations and warranties of Assignee: Assignee represents and warrants to
Assignor that:

(a)    it has all necessary rights and powers to execute this Agreement; and

(b)    execution of this Agreement does not breach any agreements, laws, court
rulings and orders affecting or binding upon it, and does not require permit
from third parties.














ARTICLE 5

GOVERNING LAW AND DISPUTE SETTLEMENT




5.1

This Agreement shall be governed, construed and interpreted in accordance with
the laws of Kazakhstan.


5.2

All disputes, controversies or claims arising from or related to this Agreement
or breach, termination or invalidity hereof are subject to settlement in courts
of Kazakhstan in accordance with the laws of Kazakhstan.





ARTICLE 6

MISCELLANEOUS




6.1

This Agreement shall become effective from the moment of its signing by Parties.


6.2

All information and all discussions under this Agreement shall be kept strictly
confidential and shall not be disclosed without mutual consent of Parties.


6.3

Neither rights nor obligations of either Party may be transferred to third
parties without prior explicit written consent for such transfer given by the
other Party.


6.4

Any amendments to this Agreement shall be made in writing only and signed by
duly authorized representatives of Parties.


6.5

In the event any of provisions or a part hereof is declared invalid, such
invalidity shall not affect or diminish validity of remaining provisions hereof
that shall retain valid and effective.


6.6

This Agreement has been signed in 6 (six) original counterparts in Russian and
English. In the event of any discrepancies between the texts of this Agreement
in Russian and English, the Russian wording shall prevail.
































IN WITNESS WHEREOF, Parties signed this Agreement on the date first shown above.










Assignor

Lorgate Management Inc.:



/s/ Mr. L. Davis

(Seal of Lorgate Management Inc.)

Mr. L. Davis

Director










Assignee:

Big Sky Energy Atyrau Ltd.:







/s/ Maxim Bulatovich Telemtayav

(Seal of Big Sky Energy Atyrau Ltd.)

Maxim Bulatovich Telemtayev

Authorized Representative










Debtor

Vector Energy West LLP:







/s/ Mr. Nikolay Ivanovich Kryushkov

(Seal of Vector Energy West LLP)

Mr. Nikolay Ivanovich Kryushkov

President